Citation Nr: 1007566	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of compression fracture at T11, T12.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1980 to October 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on July 2009 remand from 
the United States Court of Appeals for Veterans Claims 
(Court) for compliance with instructions in a July 2009 dated 
Joint Motion for Partial Remand by the parties.  The case was 
originally before the Board on appeal from an August 2000 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for compression fracture of T11 and T12, 
rated 20 percent, and denied TDIU.  In December 2005, the 
Board denied a rating in excess of 20 percent for compression 
fracture of T11 and T12 and TDIU.  The Veteran appealed that 
decision to the Court.  In March 2006, the Court endorsed an 
earlier Joint Motion for Remand by the parties, vacated the 
Board's December 2005 decision, and remanded these matters 
for action consistent with the Joint Motion.  In July 2006, 
the Board again denied the Veteran's claims.  He appealed 
that decision to the Court.  In April 2008, the Court 
endorsed another Joint Motion by the parties to vacate the 
Board's July 2006 decision, and remanded these matters for 
action consistent with the Joint Motion.  

Following the Court's April 2008 remand, the case was 
reassigned to the undersigned (because the December 2005 and 
July 2006 Board decisions were decided by a Veterans Law 
Judge who is no longer with the Board).  

The appeal is REMANDED to the San Diego RO.  VA will notify 
the appellant if any action on his part is required.  


REMAND

The July 2009 Joint Motion indicates that remand was 
necessary because in the September 2008 decision the Board 
failed to consider evidence that was constructively of record 
(but not associated with the claims file).  Specifically, it 
was noted that in March 2004, the Veteran submitted a VA Form 
21-4142, Authorization and Consent to Release Information, 
indicating that he was receiving treatment at the San Diego 
VA Medical Center (VAMC) "from 1994 to present", and that 
the most recent VA treatment records associated with the 
claims file were from April 2002.  (Notably, in 
correspondence from the RO dated March 1, 2004 the Veteran 
was asked to identify any VA treatment he had received; he 
did not respond with identification of any specific instance 
of treatment.)  

The Joint Motion further notes that in September 2004 the 
Veteran was afforded a VA examination to ascertain the 
current severity of his residuals of compression fracture at 
T11 and T12, and that the copy of the examination report 
associated with the Veteran's claims file contains only pages 
marked "page 1" and "page 3", and that it was unclear 
whether the missing page was considered by the Board.  
(Notably, the Veteran was re-examined by VA the following 
month; the report of that examination in the record is 
intact, and it is not alleged that the physical findings 
reported at the time were incomplete or in error.  
Furthermore, as the missing page from the September 2004 
examination report was not cited in the previous Joint 
Motions it would appear that such record was previously 
associated with the record, and disassociated in the 
interim.) 

The Board also notes that an October 2004 VA examiner 
observed that a May 2000 record from the Firm Clinic notes 
that "[a]ll MRIs, cervical, and lumbar films are normal."  
The reports of such studies are not associated with the 
claims file; given the nature of the deficiencies cited in 
the Joint Motion, development for such reports appears 
mandatory.  

Finally, in a January 2010 communication the Veteran's 
attorney alleges that the October 2004 VA examination was 
inadequate (because the examiner indicated he could not find 
"reports of x-rays ordered by Dr. M. in [on examination in 
April 2000] or the referred-to MRI studies [noted in Firm 
clinic records]").  To afford the Veteran every 
consideration, the Board finds that another VA examination is 
advisable.  

Significantly, the RO has assigned a 20 percent rating for 
the Veteran's residuals of a thoracic compression fracture 
under Codes 5285-5291.  The criteria for evaluating diseases 
or injuries of the spine were amended during the pendency of 
the Veteran's claim, effective September 23, 2002, and again, 
September 26, 2003.  [The September 23, 2002 revision was 
limited to Code 5293 for intervertebral disc syndrome, and no 
medical professional has indicated the Veteran's thoracic 
spine disability includes such pathology; hence, the 
September 23, 2002 does not appear to impact on the Veteran's 
claim.]  From their effective date, the Veteran is entitled 
to a rating under the revised criteria, if such are more 
favorable.  

In the September 2008 decision, the Board remanded for 
additional development the matter of entitlement to an extra-
schedular rating in excess of 20 percent for the Veteran's 
service-connected thoracic spine disability; the remand noted 
there was a discrepancy in the opinions of record pertaining 
to such matter.  

Notably, as this appeal is from the initial rating assigned 
with the award of service connection, staged ratings are for 
consideration regarding the matter of the rating for thoracic 
compression fracture residuals.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Finally, the matter of entitlement to a TDIU rating is 
inextricably intertwined with the increased rating claim 
being remanded, and consideration of the matter must be 
deferred pending resolution of such claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify (by location/facility and 
occasion/date) all VA treatment and/or 
evaluation he has received for his 
thoracic spine compression fracture since 
April 2002.  Upon his response (and 
regardless of whether he responds or not, 
as that is the law of this case), the RO 
should secure for association with the 
claims file the complete clinical records 
of all VA treatment the Veteran has 
received for his thoracic spine disability 
since April 2002.  If he provides a 
response to the request for 
identification, the RO should review the 
records received and compare them to his 
response to ensure that records of all 
identified treatment are secured.  If the 
Veteran's identification of treatment and 
records received do not correspond, the RO 
must make further requests for the records 
from the identified facilities.  If 
records of any treatment identified by the 
Veteran are unavailable, it should be so 
certified for the record, along with an 
explanation of the reason for their 
unavailability (e.g., the treatment did 
not take place, the records are 
irretrievably lost or were destroyed).  

The RO must also specifically secure for 
the record a copy of an intact report 
(including p.2) of the Veteran's VA 
examination by Dr. T.V. in September 2004.  
If such (and specifically p.2) is 
unavailable, it must be so certified for 
the record, with explanation for the 
unavailability. 

The RO must also specifically ensure that 
the reports of all X-rays and MRI's cited 
by the October 2004 VA examiner (and 
unavailable for his review) are either 
associated with the claims file, or 
certified unavailable (irretrievably lost 
or destroyed).   

2.  The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service-connected thoracic spine 
disability.  The Veteran's claims folder, 
to specifically include the Joint Motion 
by the parties and this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary for a thorough 
assessment of the disability must be 
completed. The examiner must be provided 
copies of both the previous and the 
revised (effective September 26, 2003) 
criteria for rating disabilities of the 
spine, and the findings reported must be 
sufficiently detailed to allow for 
consideration of all prior and revised 
criteria.  

a) The examiner should describe the 
current state of the Veteran's thoracic 
spine, including the presence or absence 
of ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should undertake range of motion testing, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, 
lateral rotation, and specifically 
identifying any additional limitation due 
to pain, fatigue, weakness, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of additional degrees of limitation 
of motion due to such factors.  The 
examiner should also express an opinion 
concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state (with explanation of rationale).  

b) The examiner must specifically 
indicate whether the Veteran's thoracic 
spine disability include intervertebral 
disc disease, and if so ascertain whether 
such has resulted in any incapacitating 
episodes (periods of acute signs and 
symptoms of intervertebral disc syndrome 
requiring bed rest prescribed by a 
physician and treatment by a physician) 
(if so, indicate the duration of such 
episodes in terms of number of weeks over 
the past 12 months, and the basis for 
such finding).  

c) The examiner should specifically 
identify any objective neurological 
abnormalities due to the service-
connected thoracic spine disability.  

d) The examiner must specifically comment 
on the extent to which the service-
connected compression fracture would 
impact on employment.  The examiner 
should provide opinions expressing (i) 
The types of functions that would be 
impaired by the disability; (ii) The 
types of employment that would be 
precluded by/or inconsistent with the 
symptoms associated with the disability; 
and (iii) Are the nature and severity of 
the Veteran's residuals of compression 
fracture of the thoracic spine disability 
such that he would be incapable of 
maintaining sedentary employment? 

The examiner must explain the rationale 
for all opinions given.  

3.  The RO should also arrange for any 
further development necessary to assess 
the impact the Veteran's compression 
fracture of T11 and T12 has actually had 
on his employment.  

4.  The RO must ensure that all 
development requested above is completed, 
and then readjudicate these matters (to 
include consideration of "staged" 
ratings for the thoracic spine disability, 
if indicated, and adjudication of the TDIU 
claim in light of the development sought 
above).  If either claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

